THE COURT.
The respondents have moved to dismiss this appeal on the ground that the issues which are presented thereby have become moot.
In a suit which was pending in the Justice’s Court of Stockton Township, entitled Rossi v. Hild, a judgment for the sum of $350 and costs was rendered against this petitioner. On the theory that the judgment was void for lack of jurisdiction a writ of mandamus was subsequently filed in the Superior Court of San Joaquin County, seeking to. recall and quash a writ of execution which was issued in that case to satisfy the judgment. The respondents demurred to the petition for a writ of mandamus on the ground that it fails to state facts sufficient to state a cause of action. The demurrer was sustained without leave to amend the petition. From the order sustaining the demurrer, the petitioner appealed to this court. Subsequent to the perfecting of an appeal to this court in the mandamus proceeding, the execution was levied and the judgment of the Justice’s Court was fully satisfied.
The respondents moved to dismiss this appeal on the ground that the issues have become moot, by virtue' of the subsequent levying of the execution and complete satisfaction of the judgment in question. The motion is supported by affidavits to that effect. These affidavits are not controverted. The issues which are presented on appeal in this *445proceeding having become moot, it is evident that the motion to dismiss the appeal should he granted.
An appellate court will not review or determine questions on appeal which are moot for the reason that the decision of such questions is idle and serves no useful purpose. {Bley v. Board of Dental Examiners, 101 Cal. App. 666 [282 Pac. 19]; 2 Cal. Jur., p. 803, sec. 472.)
The appeal is dismissed.